Citation Nr: 1034804	
Decision Date: 09/15/10    Archive Date: 09/21/10

DOCKET NO.  06-18 957	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, 
Washington


THE ISSUES

1.  Entitlement to service connection for lupus erythematosus.

2.  Entitlement to service connection for residuals of a kidney 
transplant, to include as secondary to lupus erythematosus.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

Scott Shoreman, Associate Counsel


INTRODUCTION

The Veteran had active service from September 1980 to September 
1984.

This matter comes before the Board of Veterans' Appeals (Board) 
from an August 2004 rating decision by the above Department of 
Veterans Affairs (VA) Regional Office (RO).

The Veteran testified before a Veterans Law Judge (VLJ) at a 
videoconference hearing in February 2009.  A transcript is of 
record.  

This claim was previously before the Board in March 2009, at 
which time the Board remanded it for additional development.  The 
requested development has been completed.  The VLJ who conducted 
the February 2009 hearing is no longer employed by the Board, and 
in March 2010 the Veteran indicated that he wished to appear 
before another VLJ via a videoconference hearing at the RO.  In 
April 2010, the Board remanded the Veteran's claim for a hearing 
to be scheduled.  The Veteran's representative indicated in June 
2010 that the Veteran wishes to proceed with his appeal without a 
hearing.  Therefore, the claim has properly been returned to the 
Board for appellate consideration.


FINDINGS OF FACT

1.  The competent and probative evidence of record preponderates 
against a finding that lupus erythematosus is related to active 
military service or any incident thereof, and it is not shown to 
have been manifested either in service or within one year after 
separation from service.

2.  The competent and probative evidence of record preponderates 
against a finding that residuals of a kidney transplant are 
related to active military service or any incident thereof.


CONCLUSIONS OF LAW

1.  Lupus erythematosus was not incurred in or aggravated by 
service, nor may it be presumed to have been incurred in or 
aggravated by service.  38 U.S.C.A. § 1131 (West 2002 & Supp. 
2010); 38 C.F.R. §§ 3.303, 3.304, 3.307, 3.309 (2010).

2.  Residuals of a kidney transplant were not incurred in or 
aggravated by service.  38 U.S.C.A. § 1131; 38 C.F.R. §§ 3.102, 
3.303, 3.310.


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) enhanced VA's 
duty to notify and assist claimants in substantiating a claim for 
VA benefits, as codified in pertinent part at 38 U.S.C.A. §§ 
5103, 5103A, 5107, 5126 (West 2002 & Supp. 2010); 38 C.F.R. §§ 
3.102, 3.159, 3.326(a) (2010).

Upon receipt of a complete or substantially complete application 
for benefits, VA is required to notify the claimant and his 
representative of any information, and any medical or lay 
evidence, that is necessary to substantiate the claim.  38 
U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 
16 Vet. App. 183 (2002).  Proper notice from VA must inform the 
claimant of any information and evidence not of record (1) that 
is necessary to substantiate the claim; (2) that VA will seek to 
provide; and (3) that the claimant is expected to provide in 
accordance with 38 C.F.R. § 3.159(b)(1).  This notice must be 
provided prior to an initial unfavorable decision on a claim by 
the RO.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); 
Pelegrini v. Principi, 18 Vet. App. 112 (2004). 

If complete notice is not provided until after the initial 
adjudication, such a timing error can be cured by subsequent 
legally adequate VCAA notice, followed by readjudication of the 
claim, as in a Statement of the Case (SOC) or Supplemental SOC 
(SSOC).  Moreover, where there is an uncured timing defect in the 
notice, subsequent action by the RO which provides the claimant a 
meaningful opportunity to participate in the processing of the 
claim can prevent any such defect from being prejudicial.  
Mayfield v. Nicholson, 499 F.3d 1317, 1323-24 (Fed. Cir. 2007); 
Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006).

The U.S. Supreme Court has held that an error in VCAA notice 
should not be presumed prejudicial, and that the burden of 
showing harmful error rests with the party raising the issue, to 
be determined on a case-by-case basis.  Shinseki v. Sanders, 129 
S. Ct. 1696 (2009).  In this case, the appellant has not 
demonstrated any prejudicial or harmful error in VCAA notice, 
and, as discussed below, the Board has found none.

In May 2004, July 2008, and April 2009, VA sent the Veteran 
letters informing him of the types of evidence needed to 
substantiate his claim and its duty to assist him in 
substantiating his claim under the VCAA.  The letters informed 
the Veteran that VA would assist him in obtaining evidence 
necessary to support his claim, such as medical records, 
employment records, or records from other Federal agencies.  He 
was advised that it is his responsibility to provide or identify, 
and furnish authorization where necessary for the RO to obtain, 
any supportive evidence pertinent to his claim.  See 38 C.F.R. § 
3.159(b)(1).  Although no longer required, the appellant was also 
asked to submit evidence and/or information in his possession to 
the RO.

The Board finds that the content of the letters provided to the 
Veteran complied with the requirements of 38 U.S.C.A. § 5103(a) 
and 38 C.F.R. § 3.159(b) regarding VA's duty to notify and 
assist.  In addition, the September 2004 rating decision, April 
2006 SOC and November 2009 SSOCs explained the basis for the RO's 
action, and the SOC and SSOCs provided him with additional 
periods to submit more evidence.  It appears that all obtainable 
evidence identified by the Veteran relative to his claim has been 
obtained and associated with the claims file, and that neither he 
nor his representative has identified any other pertinent 
evidence, not already of record, which would need to be obtained 
for a fair disposition of this appeal.  The Veteran is of the 
opinion that his service treatment records are not complete, in 
that there are only records relating to one in-service 
hospitalization currently on file.  He testified at the February 
2009 hearing that he was hospitalized on multiple occasions 
during service.  However, he did not respond to an April 2009 
letter seeking additional information to facilitate a request for 
additional records.  The duty to assist a veteran in developing 
evidence is not always a "one-way street.: The duty to assist a 
veteran in developing evidence is not always a "one-way street."  
Wamhoff v. Brown, 8 Vet. App. 517, 522 (1996).  A veteran must 
cooperate when he is asked for information that is essential in 
obtaining the putative evidence.  Wood v. Derwinski, 1 Vet. App. 
190, 193 (1991).  Otherwise, he denies VA evidence which might 
have helped establish his claim.  The Board finds that VA has 
fulfilled its duty to assist the Veteran in obtaining medical 
records relating to his back injury, and a remand for additional 
efforts is not necessary.

The Board finds that the June 2009 VA examination that the 
Veteran had for lupus and kidney failure was sufficient, because 
the examiner supported her conclusions with analysis that can be 
weighed against the other evidence of record.  Stefl v. 
Nicholson.  21 Vet. App. 120, 124 (2007); see also Nieves-
Rodriguez v. Peake, 22 Vet. App. 295, 304 (2008) (Board "must be 
able to conclude that a medical expert has applied valid medical 
analysis to the significant facts of the particular case in order 
to reach the conclusion submitted in the medical opinion").

In addition to the foregoing harmless-error analysis, we note 
that the decision of the Court in Dingess v. Nicholson, 19 Vet. 
App. 473 (2006) requires more extensive notice in claims for 
compensation, e.g., as to potential downstream issues such as 
disability rating and effective date.  This requirement was 
fulfilled in the July 2008 and April 2009 letters which VA sent 
to the Veteran.

Accordingly, we find that VA has satisfied its duty to assist the 
Veteran in apprising him as to the evidence needed, and in 
obtaining evidence pertinent to his claim under the VCAA.  
Therefore no useful purpose would be served in remanding this 
matter for yet more development.  Such a remand would result in 
unnecessarily imposing additional burdens on VA, with no 
additional benefits flowing to the Veteran.  The Court of Appeals 
for Veteran Claims has held that such remands are to be avoided.  
Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).

It is the Board's responsibility to evaluate the entire record on 
appeal.  See 38 U.S.C.A. § 7104(a).  When there is an approximate 
balance in the evidence regarding the merits of an issue material 
to the determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  38 
U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.

In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the Court of 
Appeals for Veterans Claims held that an appellant need only 
demonstrate that there is an "approximate balance of positive 
and negative evidence" in order to prevail.  The Court has also 
stated, "It is clear that to deny a claim on its merits, the 
evidence must preponderate against the claim."  Alemany v. 
Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert.

II.  Relevant Law, Factual Background, and Analysis

Service connection may be granted for disability which is the 
result of disease or injury incurred in or aggravated by service.  
38 U.S.C.A. §§ 1110, 1131 (West 2002 & Supp. 2009); 38 C.F.R. 
§ 3.303(a) (2009).  Service connection may be granted for disease 
that is diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the disease 
was incurred in service.  38 U.S.C.A. § 1113(b) (West 2002 & 
Supp. 2010); 38 C.F.R. § 3.303(d) (2010).

In order to establish service connection for a claimed disorder, 
the following must be shown:  (1) the existence of a present 
disability; (2) in-service incurrence or aggravation of a disease 
or injury; and (3) a causal relationship between the present 
disability and the disease or injury incurred or aggravated 
during service.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. 
Cir. 2004).  

Service connection may be granted for disability which is the 
result of disease or injury incurred in or aggravated by service.  
38 U.S.C.A. §§ 1110, 1131 (West 2002 & Supp. 2009); 38 C.F.R. 
§ 3.303(a) (2009).  Service connection may be granted for disease 
that is diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the disease 
was incurred in service.  38 U.S.C.A. § 1113(b); 38 C.F.R. 
§ 3.303(d).

Where there is a chronic disease shown as such in service or 
within a presumptive period under 38 C.F.R. § 3.307 so as to 
permit a finding of service connection, subsequent manifestations 
of the same chronic disease at any later date, however remote, 
are service connected, unless clearly attributable to 
intercurrent causes.  This rule does not mean that any 
manifestation in service will permit service connection.  To show 
chronic disease in service there is required a combination of 
manifestations sufficient to identify the disease entity, and 
sufficient observation to establish chronicity at the time, as 
distinguished from merely isolated findings or a diagnosis 
including the word "chronic."  38 C.F.R. § 3.303(b).  When the 
disease identity is established, there is no requirement of 
evidentiary showing of continuity.  When the fact of chronicity 
in service is not adequately supported, then a showing of 
continuity after discharge is required to support the claim.  Id.

The U.S. Court of Appeals for Veterans Claims (Court) has held 
that, in order to prevail on the issue of service connection, 
there must (1) be medical evidence of a current disability; (2) 
evidence of in-service incurrence or aggravation of a disease or 
injury; and (3) medical evidence of a nexus between the claimed 
in-service disease or injury and the present disease or injury.  
See Caluza v. Brown, 7 Vet. App. 498, 506 (1995); aff'd per 
curiam, 78 F.3d 604 (Fed. Cir. 1996) (table); see also Hickson v. 
West, 12 Vet. App. 247, 253 (1999); 38 C.F.R. § 3.303.

Alternatively, service connection based on continuity of 
symptomatology may be established if a claimant can demonstrate 
(1) that a condition was "noted" during service; (2) evidence 
of post-service continuity of the same symptomatology; and (3) 
medical or, in certain circumstances lay evidence of a nexus 
between the present disability and the symptomatology.  Savage v. 
Gober, 10 Vet. App. 488, 495-96; see Hickson, supra, at 253 (lay 
evidence of in-service incurrence is sufficient in some 
circumstances for purposes of establishing service connection); 
38 C.F.R. § 3.303(b).

As provided by 38 U.S.C.A. § 1154(a), VA is required to give 
"due consideration" to "all pertinent medical and lay 
evidence" in evaluating a claim for disability or death 
benefits.  Citing Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 
2006) and Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007), 
the Federal Circuit has stated that competent medical evidence is 
not required when the determinative issue in a claim for benefits 
involves either medical etiology or a medical diagnosis.  
Instead, under section 1154(a), lay evidence can be competent and 
sufficient to establish a diagnosis of a condition when a lay 
person is competent to identify the medical condition, the lay 
person is reporting a contemporaneous medical diagnosis, or lay 
testimony describing symptoms at the time supports a later 
diagnosis by a medical professional.  See Davidson v. Shinseki, 
581 F.3d 1313 (Fed. Cir. 2009)

In addition, the law provides that, where a veteran served ninety 
days or more of active military service, and certain chronic 
diseases, such as lupus erythematosus, systemic, become manifest 
to a degree of 10 percent or more within one year after the date 
of separation from such service, such disease shall be presumed 
to have been incurred in service, even though there is no 
evidence of such disease during the period of service.  
38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 
3.309(a).  While the disease need not be diagnosed within the 
presumption period, it must be shown, by acceptable lay or 
medical evidence, that there were characteristic manifestations 
of the disease to the required degree during that time.  Id.

The Veteran contends that his lupus erythematosus began during 
his period of active duty with the U.S. Navy.  He asserts that he 
developed a red rash involving his legs and was hospitalized for 
generalized symptoms on three separate occasions during service, 
once while aboard ship, and that no definitive diagnosis was 
established during that time.  The Veteran claims, in essence, 
that his in-service symptoms which resulted in those 
hospitalizations were the early manifestations of his lupus 
erythematosus.

The service treatment records show that the Veteran was 
hospitalized in January 2003 aboard USS Carl Vinson.  While there 
is no report of an unexplained redness in the lower extremities, 
it is apparent that he was hospitalized for approximately four 
days for evaluation of fever, chills, general malaise, sore 
throat, and headache.  Also of record is a September 2005 
statement submitted by an in-service comrade.  The fellow sailor, 
who shared a berthing compartment with the Veteran aboard the 
Carl Vinson, stated that the Veteran required hospitalization, 
and that he witnessed redness on the Veteran's lower extremities, 
which caused the Veteran discomfort.

There is medical evidence of a current diagnosis of lupus 
erythematosus.  The Veteran separated from active service in the 
Navy in 1984.  In addition to the in-service hospitalization 
noted above, there is post-service medical evidence of a 
hospitalization for a blood clot in the neck in 1992.  There is 
also indication of multiple joint pain during that time.  It 
appears by the record that lupus was diagnosed in April 1995, and 
there are notes of treatment for the disorder throughout the 
following year and for several years thereafter.  There is also 
medical evidence of a his undergoing a kidney transplant in 
November 2001.

The Veteran testified at the February 2009 hearing that he was 
told by his treating physician that lupus is a relatively 
uncommon disease and that therefore it is likely that in-service 
providers would have missed the diagnosis.  While there is 
nothing in the record to document that physician's opinion 
regarding lupus, in addition to the blood clot in the neck, there 
is evidence showing a thrombosis in the leg in August 1992.

In June 2009 the Veteran underwent a VA examination.  In addition 
to the history discussed above, the examiner noted that in 1985 
the Veteran could not make plasma donations for unknown reasons, 
and that he was told at that time that he had some sort of enzyme 
in his blood.  The examiner opined that the Veteran's lupus 
erythematosus was under good control after his right renal 
transplant.  She felt that, without resorting to mere 
speculation, she could not resolve the issue of whether it was at 
least as likely as not that the Veteran's lupus erythematosus 
began during service or was otherwise linked to any incident of 
or findings recorded during service, to include symptoms noted 
during his documented hospitalization aboard the USS Carl Vinson 
and an in-service red rash and pain involving the lower 
extremities.  In reaching this conclusion, the examiner noted 
that the Veteran was hospitalized in January 1983 for symptoms of 
cold, fever, chills, general malaise, headaches, mild cough, and 
sore throat, and that there was no mention of a red rash or 
swelling of the legs.  She stated further that a website at 
"medicinenet.com" states that lupus is an autoimmune disease 
with chronic inflammation of various tissues of the body, and 
that the precise reason for the abnormal autoimmunity which 
causes lupus is not known.  Inherited genes, viruses, ultraviolet 
light and certain medications may all play a role, as do genetic 
factors.

The Board notes that the VA examiner's opinion is not sufficient 
to find a nexus between the Veteran's active service and his 
current lupus erythematosus.  In finding that she could not reach 
an opinion without resorting to mere speculation, the examiner 
was essentially finding that the Veteran's lupus erythematosus 
may or may not be service connected.  Such an opinion is 
insufficient to find a causal connection between the Veteran's 
lupus erythematosus and his active service.  See Tirpak v. 
Derwinski, 2 Vet. App. 609, 611 (1992) (medical evidence merely 
indicating that a claimed disorder "may or may not" be related 
to service is too speculative to establish any such 
relationship).  Furthermore, there is no medical opinion of 
record establishing that it is at least as likely as not that 
there is a link between the Veteran's service and his lupus 
erythematosus or that he had manifestations of lupus within a 
year of service.

In order for the reasonable-doubt doctrine to be applicable to 
grant service connection, there must be a "substantial" doubt 
and "one within the range of probability as distinguished from 
pure speculation or remote possibility."  38 C.F.R. § 3.102; see 
Stegman v. Derwinski, 3 Vet. App. 228, 230 (1992) (evidence 
favorable to a veteran's claim that does little more than suggest 
a possibility that illnesses might have been caused by service 
incidents is insufficient to establish service connection).  The 
aforementioned medical opinion, considered with all the other 
evidence of record, does not create an approximate balance in the 
evidence in support of the proposition that the Veteran's lupus 
is related to service, and hence does not serve to support the 
claim.  38 U.S.C.A. § 5107 (b); Gilbert v. Derwinski, supra. 
We recognize the sincerity of the arguments advanced by the 
Veteran that his lupus erythematosus is service connected.  
However, the resolution of issues that involve medical knowledge, 
such as the diagnosis of a disability and the determination of 
medical etiology, requires professional evidence.  See Espiritu 
v. Derwinski, 2 Vet. App. 492, 495 (1992).  It is true that lay 
statements may be competent to support a claim for service 
connection by supporting the occurrence of lay-observable events 
or the presence of disability or symptoms of disability subject 
to lay observation.  38 U.S.C.A. § 1153(a); 38 C.F.R. 
§§ 3.303(a), 3.159(a); see Jandreau, supra; Buchanan, supra 
(addressing lay evidence as potentially competent to support 
presence of disability even where not corroborated by 
contemporaneous medical evidence).  Lay evidence can be competent 
and sufficient to establish a diagnosis of a condition when a lay 
person is competent to identify the medical condition, the lay 
person is reporting a contemporaneous medical diagnosis, or lay 
testimony describing symptoms at the time supports a later 
diagnosis by a medical professional.  Davidson, supra.  In the 
present case, there are statements from the Veteran and an 
individual with whom he served in the Navy indicating that the 
Veteran had in-service symptomatology which included redness on 
his legs.  However, lupus erythematosus requires specialized 
training for a determination as to diagnosis and causation, and 
is therefore not susceptible of lay opinions on etiology.  

The VA examiner opined that the Veteran's lupus erythematosus 
directly caused his kidney disease, which necessitated a kidney 
transplant.  The Board notes that the Veteran has not been found 
to be service connected for his lupus erythematosus, and that 
therefore as a matter of law he cannot be found to be service-
connected for residuals of a kidney transplant as secondary to 
lupus erythematosus.   See 38 C.F.R. § 3.310(a). 

However, service connection for residuals of a kidney transplant 
will be considered on a direct basis.  Unfortunately, there is no 
competent evidence of record which indicates that the Veteran's 
kidney disease is a result of service on a direct basis.  The VA 
examiner did not find that the kidney disease was related to 
service on a direct basis, and the Veteran testified that his 
lupus disorder attacked his kidneys.  Furthermore, private 
treatment records from October 1995 indicate that the Veteran had 
renal failure which was associated with his lupus.  Therefore, 
the Board finds that the preponderance of the evidence is against 
the claimed residuals of a kidney transplant being related to 
service on a direct basis.

Because the evidence preponderates against the claim of service 
connection for lupus erythematosus and residuals of a kidney 
transplant, the benefit-of-the-doubt doctrine is inapplicable, 
and the claim must be denied.  38 U.S.C.A. § 5107(b); 38 C.F.R. 
§ 3.102; Gilbert, supra.


ORDER

Service connection for lupus erythematosus is denied.

Service connection for residuals of a kidney transplant is 
denied.



___________________________
ANDREW J. MULLEN
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


